Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2021 has been entered.

    Response to Amendments 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, US 2018/0165507. 

Regarding Claim 1, Li (Figs. 1-2, and 4) teaches An electronic device comprising:
(e.g., Multimedia component 408 has a display with touch panel; par. 0074);
-a fingerprint sensor (303) configured to sense a fingerprint input through a partial
area of the display (e.g., Start module 303 determines whether there is a finger print on the contact area; par. 0063);
-a display drive circuit electrically connected to the display to drive the display (e.g., It is inherent that the display of the multimedia component 408 has a display drive circuit; par. 0074);
an application processor (402); and
-a touch sensor configured to sense a signal related to a touch (e.g., It is inherent that the touch panel 408 of multimedia component 408 has a touch sensor; par. 0074),
wherein the touch sensor is configured to:
-detect an input by an external object with respect to the partial area of the display while the processor is in a low power state (e.g., Start module 303 performs a fingerprint identification process in a sleep state; par. 0063),
-determine whether the input with respect to the partial area is caused by a fingertip and determine whether the input corresponds to a particular gesture, while the application processor is in the low power state (e.g., Start module 403 determines whether there is a fingerprint on the contact area.  Here, the placing of a fingerprint is considered a “particular gesture”; par. 0064.  This takes place during the sleep state; par. 0038),
-discard the input without authentication when the input is not caused by the fingerprint or the input is different from the particular gesture such that the application processor
(e.g., Input is ignored when input is not a fingerprint. In this case, the fingerprint identification function is not executed and the device is kept in a sleep state; par. 0061, 0063), and
-allow the fingerprint sensor (403) to obtain fingerprint information of the input, when the input is caused by the fingerprint and the input corresponds to the particular gesture (e.g., When finger is placed on the contact area, fingerprint identification is executed; par. 0063),
-wherein the fingerprint sensor (403) obtains fingerprint information of the input using light output from the partial area of the display (e.g., Fingerprint identification may occur through an optical fingerprint sensor, which by definition uses light; par. 0043) and provides the fingerprint information to the application processor, when the input by the external object is caused by the fingertip (e.g., Processing component 402 controls all aspects of the device, including receiving fingerprint information; par. 0071), and 
wherein the application processor authenticates the fingerprint information for
unlocking the electronic device (e.g., Device is unlocked when fingerprint is identified; par. 0060), and
wherein the determining of whether the input with respect to the partial area is
the fingertip comprises:
detecting a pattern drawn on the external object (e.g., Fingerprint pattern detected in step 202; par. 0047), and
(e.g., User’s fingerprint is compared to a preset finger template in step 202; par. 0055). 

Regarding Claim 2, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the touch sensor is further configured to wake up the application processor when the input by the external object is caused by the fingertip (e.g., As shown in Fig. 2b, if a fingerprint is detected then an interrupt signal is provided and the device is no longer in the sleep state). 

Regarding Claim 3, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the application processor (402) is configured to unlock the electronic device when the fingerprint information matches previously-stored information (e.g., After fingerprint authentication, the device is unlocked; par. 0060).

Regarding Claim 4, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the touch sensor is further configured to determine that the input by the external object is caused by the fingertip when a specified touch event by the external object is detected in a specified area of the touch panel while the processor is in the low power state (e.g., In sleep mode, a fingerprint is detected in the contact area in step 102).

Regarding Claim 5, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the display drive circuit includes at least a part of a display driver IC (DDI) or a back light (BL) IC (e.g., It is inherent that the LCD of multimedia component 408 has a display driver and a backlight; par. 0074). 

Regarding Claim 7, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the touch sensor is further configured to control the display drive circuit such that the display is driven in a normal power mode when the input by the external object
caused by the fingertip is detected while the display is driven in a low power mode (e.g., When fingerprint is detected in the contact area by determination module 302, the device is no longer in the sleep state; par. 0063.  Once the fingerprint is authenticated, this state is considered “normal power mode.”).

Regarding Claim 10, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the display drive circuit is configured to remove a screen output while being driven in a low power mode (e.g., Presumably, contents of the display in normal mode are removed when the device goes into a low power or sleep mode) and drive the display to emit the light for detecting a pattern of the external object when the input caused by the fingertip is detected while the display is driven in the lower power mode (e.g., Presumably, the optical fingerprint sensor emits light when the finger is placed on the screen in sleep mode; par. 0043).

Regarding Claim 12, Li (Figs. 1-2, and 4) teaches the electronic device of claim 1, wherein the fingerprint sensor is configured to:
-detect a pattern of the external object (e.g., Fingerprint pattern detected in step 202; par. 0047), and
-determine whether the pattern of the external object corresponds to a fingerprint of the fingertip by comparing the pattern of the external object with a previously-stored pattern (e.g., User’s fingerprint is compared to a preset finger template in step 202; par. 0055).

Regarding Claim 15, Li (Figs. 1-2, and 4) teaches a method for recognizing a fingerprint in an electronic device including a touch sensor, a display (e.g., Multimedia component 408 has a display with touch panel; par. 0074), a fingerprint sensor (303) and an application processor (402), the method comprising:
-detecting an input by an external object with respect to a partial area of the
display when the processor is in a low power state (e.g., Determination module 303 determines whether there is a fingerprint on the contact area in a sleep state; par. 0063);
-determining whether the input with respect to the partial area is caused by a
fingertip and determining whether the input corresponds to a particular gesture, while the application processor is in the low power state (e.g., Start module 403 determines whether there is a fingerprint on the contact area.  Here, the placing of a fingerprint is considered a “particular gesture”; par. 0064.  This takes place during the sleep state; par. 0038);
(e.g., Input is ignored when input is not a fingerprint. In this case, the fingerprint identification function is not executed and the device is kept in a sleep state; par. 0061, 0063); and
-allowing the fingerprint sensor to obtain fingerprint information of the input,
when the input is caused by the fingerprint and the input corresponds to the particular gesture (e.g., When finger is placed on the contact area, fingerprint identification is executed; par. 0063),
-wherein the fingerprint sensor (403) obtains fingerprint information of the input
using light output from the partial area of the display (e.g., Fingerprint identification may occur through an optical fingerprint sensor, which by definition uses light; par. 0043) and provides the fingerprint information to the application processor, when the input by the external object is caused by the fingertip (e.g., Processing component 402 controls all aspects of the device, including receiving fingerprint information; par. 0071), and
-wherein the application processor authenticates the fingerprint information for
unlocking the electronic device (e.g., Device is unlocked when fingerprint is identified; par. 0060), and
-wherein the determining of whether the input with respect to the partial area is
caused by the fingertip comprises:
detecting a pattern drawn on the external object (e.g., Fingerprint pattern detected in step 202; par. 0047), and
(e.g., User’s fingerprint is compared to a preset finger template in step 202; par. 0055).

Regarding Claim 17, Li (Figs. 1-2, and 4) teaches the method of claim 15, wherein the allowing of the fingerprint sensor to obtain fingerprint information of the input comprises:
activating the fingerprint sensor, and allowing the fingerprint sensor to obtain the fingerprint information of the input (e.g., Once there is a fingerprint on the contact area, the fingerprint identification function is no longer in sleep mode, allowing the fingerprint to be identified; par. 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of He, US 2017/0220838. 

Regarding Claim 6, Li (Figs. 1-2, 4) teaches the electronic device of claim 1, but does not teach wherein at least a portion of the partial area of the display overlaps the fingerprint sensor.

However, He (Figs. 1-3) further teaches wherein at least a portion of the partial area of the display overlaps the fingerprint sensor (e.g., As shown in Fig. 2C, fingerprint sensor may be positioned underneath the display screen.  Therefore, at least part of the touch area on the display overlaps the fingerprint sensor). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li with the above features of He.  Having the fingerprint sensor underneath the area of contact of the display allows for faster processing of the fingerprint identification. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cho, US 2017/0024597. 

Regarding Claim 8, Li (Figs. 1-2, 4) teaches the electronic device of claim 1, but does not teach further
comprising:
-a power management IC (PMIC) configured to supply power to the touch
panel, a touch IC, the display, the display drive circuit, the fingerprint sensor and the
processor,
-wherein the display drive circuit is configured to drive the display using power
supplied from the PMIC when the input caused by the fingertip is detected while the
display is driven using power supplied from a power management circuit in the
display drive circuit.

However, Cho (Fig. 1) teaches further comprising:
-a power management IC (PMIC) (PMIC; par. 0099) configured to supply power to the touch panel, the touch IC, the display, the display drive circuit, the fingerprint sensor and the processor (e.g., PMIC supplies power to the entire device after receiving power from battery 196; par. 0102),
-wherein the display drive circuit is configured to drive the display using power supplied from the PMIC when the input caused by the fingertip is detected while the display is driven using power supplied from a power management circuit in the display drive circuit (par. 0102).

In the combined invention, the power management IC of Cho would provide power to all the components of Li.  The claim limitations would therefore be achieved. 
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen, US 2018/0151155. 

Regarding Claim 9, Li (Figs. 1-2, 4) teaches the electronic device of claim 1, wherein the display drive circuit is configured to change a gamma value to be applied to the
display when the input caused by the fingertip is detected while the display is driven
in a low power mode.

However, Chen teaches the concept of different gamma voltages for different display modes (abstract).  Thus, in the combined invention, each display mode would have its own gamma value.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li with the above teachings of Chen.  Chen suggests that this helps reduce cost and flickering (par. 0015). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and in further view of Rutkowski, US 2010/0323431, and in further view of Chen, and in further view of Tsai, US 2011/0102671. 
Regarding Claim 11, Li teaches the electronic device of claim 1, but does not teach wherein the display drive circuit is configured to store information on whether the display drive circuit is busy, a gamma value corresponding to a low power mode, a gamma value corresponding to a normal power mode, and at least two registers associated with
driving sequences for the display.

However, Rutkowski teaches the concept of transmitting a busy signal from a display driver (par. 0043).  In the combined invention, the display driver of Li would provide a busy signal when it is performing other tasks.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li with the above teachings of Rutkowski.  Rutkowski teaches that this allows the display drive circuit to provide a busy signal when multiple tasks are requested (par. 0043). 

Li in view of Rutkowski does not teach a gamma value corresponding to a low power mode, a gamma value corresponding to a normal power mode.  

However, Chen teaches the concept of different gamma values associated with different display modes that are stored in memory (abstract).  In the combined invention, the busy signal of Rutkowski and the gamma values of Chen would be stored in memory.   The claim limitations would therefore be achieved. 
(par. 0015).  

Li in view of Rutkowski and in further view of Chen does not teach at least two registers associated with driving sequences for the display.  

However, Tsai (Fig. 2) teaches the concept of a first memory and second memory used for storing different image sequences (par. 0032).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li in view of Rutkowski and in further view of Chen with the above teachings of Tsai.  Tsai suggests that this helps reduce power consumption (par. 0032). 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moon, US 2013/0290761. 

Regarding Claim 13, Li teaches the electronic device of claim 1, but does not teach wherein the application processor is electrically connected to the display drive circuit through a touch IC.

(Fig. 1) teaches wherein the application processor (30) is electrically connected to the display drive circuit through a touch IC (e.g., System Controller 30 is connected to touch sensor controller 20, which is considered a “touch IC.”  Touch sensor controller 30 must be connected to the display drive circuit of display unit 40 so that the display drive circuit knows whether to display the sleep release screen; par. 0047). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li with the above teachings of Moon.  Moon suggests that this technique allows the display drive circuit to drive the display to depict a sleep release screen (par. 0047). 

Regarding Claim 16, Li (Figs. 1-2, 4) teaches the method of claim 15, but does not teach wherein the particular gesture corresponds to at least one of a double tap, a flick, or a drag.

However, Moon teaches wherein the particular gesture corresponds to at least one of a double tap, a flick, or a drag (e.g., Touch event may be a number of different well-known gestures; par. 0016).   In the combined invention, the contact area of Li may be touched with a double tap, flick, or drag, all of which are gestures well-known in the art. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li with the above features of Moon.  Different gestures . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moon, as applied to claim 13 above, and in further view of Rutkowski. 

Regarding Claim 14, Li in view of Moon teaches the electronic device of claim 13, but does not teach wherein the display drive circuit is configured to transmit a signal representing a busy state to the application processor when another request is received from the application processor while operation requested by the touch IC is performed.

However, Rutkowski teaches the concept of a transmitting a busy signal from a display driver (par. 0043).  In the combined invention, the display driver would provide a busy signal when it is performing other tasks.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Li in view of Moon with the above teachings of Rutkowski.  Rutkowski teaches that this allows the display drive circuit to provide a busy signal when multiple tasks are requested (par. 0043). 

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Moon and He do not teach the new limitations to claims 1 and 15 “without authentication.”  However, as stated above, Li teaches these limitations.  For this reason, Examiner respectfully disagrees with Applicant. 

      Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 11, 2021